Citation Nr: 1543212	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-07 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance (A&A) or by reason of being housebound.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from July 1956 to June 1958. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied the benefit on appeal.  Jurisdiction of the Veteran's claims file is currently at the Boston, Massachusetts RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary regarding the Veteran's claim for SMC/A&A benefits.  

Special monthly compensation is payable to individuals who are permanently bedridden or are so helpless as a result of service-connected disability as to be in need of the regular aid and attendance of another person under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1114(l) (2002); 38 C.F.R. § 3.350(b)(3) (2014). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; the frequent need of the adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; the inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2014). 

It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely on an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.  

Special monthly compensation is also payable where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s) (2002); 38 C.F.R. § 3.350(i) (2014). 

Service connection is currently in effect for the following: residuals of right total knee replacement, rated at 60 percent; and residuals of left total knee replacement, rated at 60 percent.  

The Veteran has had a combined disability rating of 90 percent since March 3, 2009.  He is also in receipt of a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities, beginning September 1, 2008.  Additionally, the Veteran was temporarily awarded SMC under 38 U.S.C. § 1114, subsection (s) and 38 CFR 3 350(i) from July 25, 2007, to September 1, 2008.  

The Veteran has contended that he is unable to walk very far due to his infected left knee prosthesis and residuals of right total knee replacement.  He uses a walker and for ambulation.  He asserts that he now needs assistance with grocery shopping, dressing/undressing, traveling, obtaining food, medications, and other activities of daily living. 

In early-February 2009, the Veteran underwent an A&A examination, during which the examining physician diagnosed osteoarthritis, septic arthritis, falls, and diabetes mellitus.  The Veteran is able to prepare his own meals and eat on his own.  He does require assistance with bathing and hygiene because his knee disabilities cause problems with showering.  He is not blind.  He requires help with medication management-opening medicine bottles.  He is able to manage his own financial affairs.  Due to his infected left knee prosthesis and instability in both knees, he has trouble with balance and walking.  He only leaves home with his wife or a helper because he has fallen many times.  He requires assistance with locomotion and can only walk 100 yards.  The questionnaire does not include a detailed discussion of the whether Veteran's service-connected disabilities require the aid and attendance of another or cause him to be housebound.

In another February 2009 A&A questionnaire, the physician symptoms bilateral total knee replacements, with left post-operative infection; diabetes mellitus with peripheral neuropathy of the bilateral upper and lower extremities; hypertension; and high cholesterol.  The physician indicated that the Veteran is able to feed himself, but drops his fork/knife due to his peripheral neuropathy, he requires assistance with bathing and tending to other hygiene needs, and he requires medication management.  The physician also noted that the Veteran has loss of extension in both knee joints and quadriceps atrophy in both legs.  He leaves the house one or twice weekly for appointments with the help of his relatives.  The physician indicated that the Veteran requires aids for locomotion, but did not provide a more concrete description of the type and nature.  The questionnaire also does not include an opinion for A&A purposes.  

In an April 2009 A&A questionnaire submitted by the Veteran, the physician indicated he had an infected left knee prosthesis and used a cane for ambulation.  The physician indicated that the Veteran required assistance with bathing so he does not fall.  He is able to travel with his cane and can leave his home without assistance.  He is not confined to the bed, he can attend to his own wants of nature, and is able to sit up.  No opinion was provided for aid and attendance purposes.

The Veteran has claimed service connection for diabetes mellitus and associated peripheral neuropathy.  The RO denied these claims in a March 2013 rating decision.  The Veteran did not appeal the denial.  There is some evidence, however, that the Veteran's diabetes mellitus and peripheral neuropathy symptoms may be part of the reason he requires the regular aid and attendance of another person.  

In sum, the Board finds that that a current VA examination addressing whether he is need of aid and attendance or is housebound as a result of his service-connected disabilities is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and private treatment records and associate them with the electronic file. 

2.  Afford the Veteran an appropriate VA examination to determine whether the Veteran's service-connected disabilities cause him to be housebound or in need of regular aid and attendance of another person.

The examiner should indicate the underlying disability or disabilities causing each specific impairment of function noted.  The examiner should also state an opinion as to whether any of these functional impairments, alone or in combination, render the Veteran housebound or in need or regular aid and attendance of another person, to include whether his service-connected disabilities renders him unable to protect himself from the hazards or dangers incident to his daily environment. 

If possible, the examiner is asked to distinguish those symptoms caused by his service-connected bilateral knee disabilities and his non-service connected disabilities, such as diabetes mellitus and peripheral neuropathy.  

The examiner is asked to provide a complete rationale for the opinion given.

3.  After completion of the above, the AOJ should review the expanded record and determine if the appeal can be granted.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




